UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4268



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LUIS GOMEZ,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenest. Alexander Williams, Jr., District Judge.
(8:95-cr-00267-AW-14)


Submitted:    November 30, 2006            Decided:   January 26, 2007


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Biddle, NATHANS & BIDDLE, LLP, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Barbara S.
Skalla, Assistant United States Attorney, Greenest, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Luis        Gomez   appeals         his       sentence        imposed    after

resentencing,1 on his conviction for conspiracy to distribute

cocaine and possession with intent to distribute cocaine, in

violation     of     21    U.S.C.       §§    841,    846    (2000).        Following    the

resentencing       hearing,       the        district       court   granted     a     “slight

deviation” from the guideline range of 360 months to life in

prison,      and     imposed      a      variance       sentence       of     340     months’

imprisonment.         Gomez asserts that the sentence imposed by the

district court is unreasonable, due to the disparity in sentences

between Gomez and his co-defendants.                    Gomez argues that, pursuant

to 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), a variance

sentence of 240 months should have been imposed to bring his

sentence closer to the terms of imprisonment given to those co-

defendants who pleaded guilty. Additionally, Gomez challenges this

court’s prior rulings that sentences imposed within the guideline

range are presumptively reasonable.                    We affirm Gomez’s sentence.

              After United States v. Booker, 543 U.S. 220, 261 (2005),

this       court     reviews        a        district        court’s    sentence         “for



       1
      Following his trial, Gomez appealed his conviction and
sentence, which were affirmed by this court. See United States v.
Borda, 178 F.3d 1286 (4th Cir. 1999) (unpublished).           Gomez
subsequently filed a motion to vacate, pursuant to 28 U.S.C. § 2255
(2000). The district court denied Gomez’s request for a new trial,
but granted his request for a new sentencing hearing, based on
ineffective assistance of counsel at sentencing. A resentencing
hearing was held on February 27, 2006.

                                              - 2 -
unreasonableness.”        Id.; United States v. Hughes, 401 F.3d 540,

546-47 (4th Cir. 2005).        Further, a sentencing court is no longer

bound   by    the     range   prescribed     by   the   advisory      Sentencing

Guidelines.     United States v. Green, 436 F.3d 449, 455-56 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006); Hughes, 401 F.3d at

546.    In determining the sentence, however, courts are still

required to calculate and consider the guideline range, as well as

the factors set forth in § 3553(a).          Green, 436 F.3d at 455-56.          A

sentence imposed within the properly calculated guideline range is

presumptively reasonable.        Id.; United States v. Johnson, 445 F.3d

339, 341-44 (4th Cir. 2006).

             District courts are obligated to explain their sentences,

especially when a sentence is outside of the guideline range.

United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006),

petition for cert. filed, __ U.S.L.W. __ (U.S. July 21, 2006 ) (No.

06-5439).       The    explanation   should       indicate    that    the    court

considered the § 3553(a) factors with respect to the defendant, and

that the court has considered the arguments raised by both parties.

Id.     “[I]n   determining      whether     there   has     been    an   adequate

explanation, [this court does] not evaluate a court’s sentencing

statements in a vacuum;” rather, “[t]he context surrounding a

district court’s explanation may imbue it with enough content for

[this court] to evaluate both whether the court considered the §

3553(a) factors and whether it did so properly.”               Id. at 382.


                                     - 3 -
           Gomez does not contest the district court’s calculation

of the sentencing guideline range in his case.            However, Gomez

contends that the district court erred in its evaluation of the

§ 3553(a) factors by giving insufficient consideration to the lower

sentences given to his co-defendants, as well as his personal

history.   Gomez compares his 340-month sentence to the sentences

imposed on those co-defendants who pleaded guilty, such as Rito

Cubides, who received a sentence of 188 months, Jesus Sarmiento,

who received a sentence of 168 months, and Alfonso Gomez, who

received a 170-month sentence.

           Pursuant   to   §   3553(a)(6),    the   district   court   must

consider “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of

similar conduct.”     See United States v. Clark, 434 F.3d 684, 686

(4th Cir. 2006).      However, Gomez’s co-defendants were not found

guilty of comparable conduct and did not have similar records.

Cubides, Sarmiento, and Alfonso Gomez all pleaded guilty, while

Luis Gomez decided to go to trial.        Cubides and Alfonso Gomez were

also held responsible for less cocaine than Luis Gomez, and none of

these co-defendants engaged in conduct that merited a three-level

enhancement for a leadership role.           Additionally, Cubides and

Sarmiento were assigned to criminal history category I, while

Gomez had a criminal history category of II.




                                  - 4 -
           The district court clearly explained its consideration of

the § 3553(a) factors and carefully considered the arguments made

by both parties at sentencing.              The district court was also

cognizant of the sentences received by the other co-defendants who

went to trial, including Orlando Agudelo, who received 360 months’

incarceration, and Jose Borda and James Martinez, who received life

sentences.      The district court determined that Gomez’s role was “a

little   less    pronounced,   a   little    less   significant”   than   the

“heavier players” who received longer sentences, and therefore

imposed a variance sentence of 340 months.

           Gomez has not demonstrated that the district court was

unreasonable for refusing to give a 240-month sentence in this

case, which would amount to a one-third reduction from the lower

end of the advisory guideline range. See United States v. Hampton,

441 F.3d 284, 288 (4th Cir. 2006) (“The farther the court diverges

from the advisory guideline range, the more compelling the reasons

for the divergence must be.”).          Gomez has not identified any

§ 3553(a) factor that would have compelled such a significantly

lower sentence, as the other co-defendants who proceeded to trial

received even higher sentences, while the reduced sentences granted

to those co-defendants who pleaded guilty were the result of

various elements that were not present in Gomez’s case. See United

States v. Brainard, 745 F.2d 320, 324 (4th Cir. 1984) (disparity in

sentences between defendant who stands trial and co-defendant who


                                    - 5 -
pleads guilty does not require reversal).           We find that the

district court properly considered the § 3553(a) factors and the

arguments of the parties, and gave an adequate explanation of its

reasons for granting a sentence below the guideline range.2             See

Montes-Pineda, 445 F.3d at 380.        Accordingly, we find that the

sentence imposed was reasonable.

            Gomez also challenges this court’s prior rulings that

sentences     imposed   within   the   Guidelines   are     presumptively

reasonable,    noting   the   alternative   positions     held   by   other

circuits.   See e.g. United States v. Crosby, 397 F.3d 103, 115 (2d

Cir. 2005).     However, a panel of this court may not overrule or

reconsider a decision of another panel.      United States v. Prince-

Oyibo, 320 F.3d 494, 498 (4th Cir. 2003).

            Accordingly, we affirm Gomez’s sentence.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  AFFIRMED


     2
      Gomez also raises his “family ties and personal history” as
another   factor   mandating   a  lower   sentence,   pursuant   to
§ 3553(a)(1), and argues that the district court did not consider
this factor.    While Gomez did submit a number of items to the
district court on this issue, he referred to this factor only
briefly at the sentencing hearing. Regardless, the record is clear
that the district court reviewed the § 3553(a) factors, and Gomez’s
assertion that the court did not “consider” his personal history is
speculative. See United States v. Eura, 440 F.3d 625, 634 (4th
Cir. 2006) (district court not required to discuss each § 3553(a)
factor on the record).

                                  - 6 -